Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/498,485 application filed October 11, 2021.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted October 11, 2021 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “154”, “156”, “160”, and “162” (see paragraphs [0040] - [0042]) and “170”, “172”, “174”, and “176” (see paragraph [0043]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wicks et al (U.S. Patent Publ’n No. 2020/037833, herein “Wicks”).  Note: Wicks qualifies as prior art under Section 102(a)(2) based upon its filing date of May 30, 2019.  
Regarding Claim 1, Wicks discloses a cylinder head assembly ((16), (202)) for an internal combustion engine (10), wherein the head assembly includes a cast cylinder head (see paragraphs [0037]-[0038], the background art teaches it is well known to provide a cast cylinder head), and a turbocharger housing (220) integrally cast with the cylinder head (see Title and paragraph [0016]), wherein the integrally cast cylinder head and turbocharger housing includes a turbine inlet duct configured to receive exhaust gas from an integrated exhaust manifold (180) and direct exhaust gas to a turbine (164) disposed within the turbocharger housing (220), a wastegate (72) inlet duct configured to receive exhaust gas from the exhaust manifold and bypass exhaust gas around the turbine (see paragraph [0025]), and an oxygen sensor (126) disposed at least partially within the integrated exhaust manifold (148) and configured to sense an oxygen content of the exhaust gas flowing through the turbine inlet duct and/or the wastegate inlet duct (inherent function of an oxygen sensor, see also paragraph [0029]). 
The claim limitations reciting “cast” or “casting” of various components is considered a product-by-process claim limitation.  In accordance with MPEP § 2113, a method of forming a device is not germane to the issue of patentability of the device itself.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., a cylinder head, does not depend on its method of production, i.e., casting. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding Claim 2,  Wicks discloses a water jacket (see paragraphs [0043] and [0047]) cast into the integrally cast cylinder head and turbocharger housing, wherein the water jacket is configured to cool the oxygen sensor so as to enable placement of the oxygen sensor at least partially within the integrated exhaust manifold (inherent function of any known water jacket, see also paragraph [0047], “[c]oolant passages may be in contact with the exposed portions to regulate a temperature of the exposed portions”).
Regarding Claim 3, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (in other words, functionality) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Wicks which is capable of being used in the intended manner, i.e., utilizing the oxygen sensor in full Lambda 1 engine operation.  In other words, since the apparatus of the reference appears to be fully capable of performing the recited steps of the claim, and since there are no structural differences between the reference and the claimed invention, the apparatus of Wicks meets the limitations of the claim.  Moreover, no structure of Wicks prevents the recited operation. 
Regarding Claim 4, Wicks discloses that an oxygen sensor port formed in a collector of the integrated exhaust manifold (see Figure 1), wherein the oxygen sensor is disposed in the oxygen sensor port upstream of both the turbine (164) inlet duct and the wastegate (72) inlet duct. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks in view of Valencia et al. (U.S. Patent Publ’n No. 2013/0087128, herein “Valencia”).
Regarding Claims 9 and 12, Wicks discloses the invention substantially as claimed, but is silent concerning inclusion of a PCV air system.
However, Valencia discloses an engine (10) having a turbocharger (84) which comprises a compressor (80) and a turbine (82).  Further, Valencia discloses that it is very well-known in the art of internal combustion engines to provide a fully integrated PCV make-up air system (220) (see Title and paragraph [0035]) configured to supply make-up air to the cylinder head for positive crankcase ventilation (inherent function of any known PCV system, see also paragraph [0035]).  Valencia discloses that the PCV make-up air system (220) does not have an external connection for the make-up air (see paragraph [0023], “PCV vent may extend from a top of the cylinder head to a bottom of the cylinder head. The PCV vent may also extend through an external sidewall of the engine block and open into an outer portion of the crankcase”, which implies there is no external connection for the make-up air). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Wicks by providing a PCV system that is well-known in the art as described in Valencia in order to decrease vehicle emissions by directing crankcase gas to the engine air intake system for combustion (see Valencia, paragraph [0002]).
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 5-8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant engines with turbochargers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747